DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14
Claim 11 recites the limitation "the plurality of LEDs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner will interpret this limitation as “the plurality of sets of LEDs” to match language used in dependent claim 10.  Claims 12-14 are rejected because they depend on claim 11. 
Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 15 recites the limitation "the different related images" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 is rejected because it depends on claim 15. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iguchi, US 2019/0243149

Regarding Claim 1, Iguchi (Figs. 1-4) teaches an apparatus for displaying an image, the apparatus comprising:
(e.g., The pixels 12 comprising each pixel unit 11 is are made up of micro-LEDs 16.  Together, the micro-LEDs 16 in each pixel unit 11 are considered a “set”; par. 0040), each LED being independently-controllable, each set of LEDs corresponding to a different pixel of a display (e.g., Drive circuit 70 provides column signals, row signals, and power signals to the micro LEDs; par. 0037); and
-at least one lens (50) positioned over the plurality of sets of LEDs, the at least one lens
arranged to control an emission angle and an emission profile of the light emitted by the LEDs (e.g., Micro lens array 50 is positioned over each pixel unit 11 to control the angle at which light is emitted), the sets of LEDs configured to receive control signals (e.g., Micro LEDs 16 receive column signals, row, and power signals; par. 0037) and in response direct light through the at least one lens toward a first location with a first emission profile (e.g., Each micro lens 55 directs green light towards a left side.  The green color light is considered a “first emission profile”) and direct light through the at least one lens toward a second location with a second emission profile (e.g., Micro lens 55 directs red and blue light towards a right side.  The red and blue color light are together considered a “second emission profile”), the light directed toward the first location and the light directed to the second location forming images of a scene from different viewing angles (e.g., Red, green, and blue light are directed towards display portion 60 for displaying images in three-dimensions; par. 0031).

Regarding Claim 2, Iguchi (Figs. 1-4) teaches the apparatus of claim 1, wherein each of the plurality of sets of LEDs comprises a red LED, a green LED, and a blue LED (e.g., Each set of LEDs in pixel unit 11 consists of red, blue, and green LEDs).

Regarding Claim 4, Iguchi (Figs. 1-4) teaches the apparatus of claim 1, wherein the at least one lens (50) comprises a single lens positioned over all of the plurality of sets of LEDs (e.g., Micro lens array 50 is considered a “single lens” that is positioned over all the sets of LEDs). 

Regarding Claim 5, Iguchi (Figs. 1-4) teaches the apparatus of claim 1, wherein:
the at least one lens (50) comprises a plurality of lenses (55), and
each of the plurality of lenses (55) is positioned over a different set of LEDs of the plurality of sets of LEDs (e.g., Each micro lens 55 is positioned over a different set of LEDs).

Regarding Claim 7, Iguchi (Figs. 1-4) teaches the apparatus of claim 1, wherein the images are three-dimensional stereoscopic images (e.g., Display portion 60 depicts three-dimensional images; par. 0031). 

Regarding Claim 8, Iguchi (Figs. 1-4) teaches the apparatus of claim 1, further comprising a display controller (e.g., Together, LED drive circuit 3 and drive circuit 70 are considered a “display controller”) configured to provide the control signals to control an intensity distribution of the light emitted from each of the LEDs to provide the (e.g., Drive circuit 70 provides column, row, and power signals to the micro LEDs; par. 0037.  The drive circuit 70 also provides these micro LEDs with an amount of light emission based on image data; par. 0024).

Regarding Claim 9, Iguchi (Figs. 1-4) teaches the apparatus of claim 1, wherein the display is integrated in at least one of a smart phone, a smart watch, or a video display system (e.g., Three-dimensional display 100 is considered a “video display system; par. 0022).

Regarding Claim 10, Iguchi (Figs. 1-4) teaches a method for presenting an image on a display, the method comprising:
-providing a plurality of sets of LEDs (e.g., The micro LEDs within each pixel unit 11 are together considered a “set of LEDs.”  Figure 3 depicts a plurality of these sets) and at least one lens (50) positioned over the plurality of sets of LEDs, each LED being independently-controllable (e.g., Drive circuit 70 provides column signals, row signals, and power signals to the micro LEDs; par. 0037);
-receiving at least one video data signal (e.g., Drive circuit 70 receives data signals from computer 80; par. 0024);
-producing, with a first subset of the plurality of sets of LEDs, in response to the at least one video data signal, a first emission profile (e.g., The green micro LED on the far right of pixel unit 11 of one of the micro LED sets is considered a “first subset” and its output a “first emission profile”);
-directing the first emission profile through the at least one lens toward a first emission angle to form a first image of a scene on the display (e.g., Green light is input into micro lens 55 which is in turn output at angle to form an image in display portion 60);
-producing, with a second subset of the plurality of sets of LEDs, in response to the at least one video data signal, a second emission profile (e.g., The output of the red and blue micro LEDs on the far left of pixel unit 11 is considered a “second subset” and its output a “second emission profile”); 
-directing the second emission profile through the at least one lens toward a second emission angle to form a second image of the scene on the display (e.g., The red and blue light are input into micro lens 55 which are in turn are output at an angle to form a second image), the first and second images corresponding to different viewing angles of the scene (e.g., The first image is projected onto the left side at one angle, and the second image onto the right side at another angle). 

Regarding Claim 11, Iguchi (Figs. 1-4) teaches the method of claim 10, wherein controlling the emission angle and emission profile comprises using at least one lens positioned over the plurality of sets of LEDs (e.g., Micro lens array 50, which is comprised of multiple micro lens 55, is positioned over the plurality of sets of micro LEDs of the plurality of pixels 12 within a single pixel unit 11).

Regarding Claim 12, Iguchi (Figs. 1-4) teaches the method of claim 11, wherein the at least one lens comprises a single lens positioned over all of the plurality of sets of LEDs (e.g., Micro lens array 50 may be considered a “single lens” that is positioned over all the micro LED sets).

Regarding Claim 13, Iguchi (Figs. 1-4) teaches the method of claim 11, wherein:
the at least one lens (50) comprises a plurality of lenses (55), and
each of the plurality of lenses is positioned over a different set of LEDs of the plurality of sets of LEDs (e.g., Each micro lens 55 is positioned over a different LED set, as defined in claim 10). 

Regarding Claim 15, Iguchi (Figs. 1-4) teaches the method of claim 10, wherein the different related images are configured to form a three-dimensional stereoscopic image (e.g., Display portion 60 depicts a three-dimensional image; par. 0031).

Regarding Claim 16, Iguchi (Figs. 1-4) teaches the method of claim 15, further comprising:
-generating, based on the at least one video data signal, control signals for presenting the three-dimensional stereoscopic image on the display (e.g., Based on image data provided from computer 80, drive circuit 70 provides column, row, and power signals to LED drive circuits 3 of the micro LEDs; par. 0024, 0037), and
(e.g., These signals are used to control the micro LEDs for outputting light; par. 0024, 0037). 

Regarding Claim 17, Iguchi (Figs. 1-4) teaches an apparatus for displaying an image, the apparatus comprising:
-a plurality of sets of LEDs, each of the sets of LEDs corresponding to a pixel of a display (e.g., Each pixel unit 11 consists of micro LEDs, which together form a “set”), each set of LEDs comprising a plurality of LEDs, each LED being independently-controllable (e.g., Drive circuit 70 provides column, row, and power signals to the micro LEDs),
-at least one lens (50) arranged to control an emission angle and emission profile of the light emitted by each of the LEDs, the at least one lens positioned over the at least one set of LEDs (e.g., Micro lens array 50 receives RGB light and transmits the light at an angle; par. 0030); and
-a display controller (70) configured to direct at least one video data signal to the plurality of sets of LEDs and control an intensity distribution of light from the LEDs in response to the at least one video data signal (e.g., Drive circuit 70 provides these micro LEDs with a red, green, or blue light emission, which are considered “video data signals”; par. 0024.  The light emission reflects the intensity of each micro LED) such that a first portion of the light is emitted through the at least one lens at a first emission angle with a first emission profile (e.g., Green light from the far right green micro LED is emitted to micro lens 55 at a first angle and is considered a “first emission profile”) and a second portion of the light is emitted through the at least one lens at a second emission angle with a second emission profile (e.g., Red and blue light from the red and blue micro LEDs on the far left is emitted through micro lens 55 at a second angle and is considered a “second emission profile”), the first and second light portions being stereoscopic images of a scene (e.g., Three-dimensional image depicted on display portion 60).

Regarding Claim 19, Iguchi (Figs. 1-4) teaches the apparatus of claim 17, wherein:
-the at least one lens (50) comprises a plurality of lens (55), and
-each lens is positioned over a different set of LEDs of the plurality of sets of LEDs (e.g., Each micro lens 55 is positioned over the micro LEDs in each pixel unit 11).

Regarding Claim 20, Iguchi (Figs. 1-4) teaches the apparatus of claim 17, wherein:
-the at least one lens comprises a plurality of lens (55), and
-each lens (55) is positioned over multiple sets of LEDs of the at least one set of LEDs (e.g., Each pairing red LED and blue LED is considered a set).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi, as applied to claim 1 above, and in further view of Tischler, US 2014/0264407.   

Regarding Claim 3, Iguchi teaches the apparatus of claim 1, but does not teach wherein the LEDs have lateral dimensions of at most about 100 µm.

However, Tischler teaches the concept of an LED with a lateral dimension of 100 µm (e.g., Micro-LEDs may have dimensions of about 100 µm; par. 0011).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Iguchi with the above teachings of Tischler.  Micro-LEDs, which are LEDs that are relatively small, are well-known in the art for providing high quality, fast response time, and great efficiency to small devices such as watches, VR headsets, and smart phones with LEDs.  
Claims 6, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi, as applied to claims 1, 10, and 17 above, and in further view of Makinen, US 2021/0223568. 

Regarding Claim 6, Iguchi (Figs. 1-4) teaches the apparatus of claim 1, wherein each of the plurality of sets of LEDs comprises a plurality of individual LEDs (e.g., Micro LEDS within each pixel unit 11).  

Iguchi does not teach wherein:
the at least one lens comprises a plurality of lenses,
each of the plurality of sets of LEDs comprises a plurality of individual LEDs, and 
each of the plurality of lenses is positioned over a different individual LED of the plurality of individual LEDs. 

However, Makinen (Fig. 4) teaches wherein:
the at least one lens (446) comprises a plurality of lenses (e.g., Lens array 446 is comprised of multiple lenses), and
each of the plurality of lenses is positioned over a different individual LED of the plurality of individual LEDs (e.g., Each microlens corresponds to an individual μLEDs 402-422). 

Thus, in the combined invention, each of the individual micro LEDs of Iguchi would correspond to a single microlens.  The claim limitations would therefore be achieved. 
(par. 0002).  

Regarding Claim 14, Iguchi teaches the method of claim 11, wherein each of the plurality of sets of LEDs comprises a plurality of individual LEDs (e.g., Micro LEDS within each pixel unit 11).

Iguchi does not teach wherein the at least one lens comprises a plurality of lenses, and
each of the plurality of lenses is positioned over a different individual LED of the plurality of individual LEDs.

However, Makinen (Fig. 4) teaches wherein:
the at least one lens (446) comprises a plurality of lenses (e.g., Lens array 446 is comprised of multiple lenses),
each of the plurality of lenses is positioned over a different individual LED of the plurality of individual LEDs (e.g., Each microlens corresponds to an individual μLEDs 402-422). 

Thus, in the combined invention, each of the individual microLEDs of Iguchi would correspond to a single microlens.  The claim limitations would therefore be achieved. 

(par. 0002).  

Regarding Claim 18, Iguchi teaches the apparatus of claim 17, wherein:
the at least one lens comprises a plurality of lens (e.g., Micro LEDS within each pixel unit 11).  

Iguchi does not teach wherein each lens is positioned over a different LED of the plurality of LEDs.

However, Makinen (Fig. 4) teaches wherein:
each of the plurality of lenses is positioned over a different individual LED of the plurality of individual LEDs (e.g., Each microlens corresponds to an individual μLEDs 402-422). 

Thus, in the combined invention, each of the individual micro LEDs of Iguchi would correspond to a single microlens.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Iguchi with the above teachings of Makinen.  Makinen suggests that its μLED structure allows for multiple viewers to see images (par. 0002).  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        December 3, 2021